The appellant is charged with the unlawful manufacture of intoxicanting liquors. He entered a plea of guilty, and was assessed the lowest penalty. Under these circumstances he is not in position to urge as a ground for reversal the insufficiency of the evidence to prove his guilt. Doane v. State, 36 Tex. Crim. 468; Shelton v. State, 30 Tex. 431; Woodall v. State,58 Tex. Crim. 513, 126 S.W. Rep., 592; Josef v. State, 26 S.W. Rep., 213. If we were to look to the evidence, however, it is sufficient to sustain the verdict. He admitted that he made whisky, and further proof was not required to show that the liquor was intoxicating. Rutherford v. State, 49 Texas Crim. App., 21.
The judgment is affirmed.
Affirmed.